Title: To Thomas Jefferson from John Bondfield, 4 September 1784
From: Bondfield, John
To: Jefferson, Thomas



Sir
Bordeaux 4 7bre. 1784

By last packet from New York I receivd a remittance from Virginia in two Warrants of which anext a Copy of One. Permit me to request your information of the Nature of these Grants, is it at present the time to obtain the Survey or to let the Warrant lay dormant to a future Day? In case it is most Advisable á present Survey, can farmers be obtaind to set down on the Lands and Cultivate them for Account of first proprietor, or as in some of the northern provinces, make Grants to the settlers on perpetual small rents.
I shall esteem the favor of you to give me some information what  is the present plan pursud by the new Grantees and if on the whole the possessions under the new regulations are worth Attention. With respect I have the honor to be Sir your most Obedt Hum Serv,

John Bondfield

